UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 14, 2013 (February 11, 2013) RURBAN FINANCIAL CORP. (Exact name of registrant as specified in its charter) Ohio 0-13507 34-1395608 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 401 Clinton Street, Defiance, Ohio 43512 (Address of principal executive offices) (Zip Code) (419) 783-8950 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02.Termination of a Material Definitive Agreement. On February 14, 2013, Rurban Financial Corp. (“Rurban”) announced that the Board of Governors of the Federal Reserve System (the “FRB”) had terminated the Consent Order to Cease and Desist (the “Consent Order”) that Rurban and its wholly-owned nonbank data services subsidiary, Rurbanc Data Services, Inc., dba RDSI Banking Systems, entered into on March 9, 2011 with the FRB. A copy of the press release is attached hereto as Exhibit 99.1. A copy of the letter from the FRB terminating the Consent Order is attached hereto as Exhibit 10.1 and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (a)Not Applicable (b)Not Applicable (c)Not Applicable (d)Exhibits Exhibit No. Description FRB Letter of Termination of Consent Order dated February 11, 2013 Press Release issued by Rurban Financial Corp. on February 14, 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RURBAN FINANCIAL CORP. Dated:February 14, 2013 By: /s/Anthony V. Cosentino Anthony V. Cosentino Executive Vice President and Chief Financial Officer INDEX TO EXHIBITS Current Report on Form 8-K Dated February 14, 2013 Rurban Financial Corp. Exhibit No. Description FRB Letter of Termination of Consent Order dated February 11, 2013 Press Release issued by Rurban Financial Corp. on February 14, 2013
